Broyles, C. J.
The accused was convicted of simple larceny (cattle stealing), and the only assignment of error in the bill of exceptions is upon the overruling of his motion for a new trial which contained the usual general grounds only. The evidence authorized the verdict; and the finding of the jury having been approved by the trial judge, and no error of law being complained of, this court is without authority to interfere.

Judgment affirmed,.


Lulce, J., concurs. Bloodworlh, J., absent on account of illness.